                                                                                   Case 3:19-cv-03934-WHA Document 29 Filed 06/29/20 Page 1 of 4



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                             IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   MICHAEL RAY FRANCE,                                        No. C 19-3934 WHA (PR)
                                                                         10                     Plaintiff,                               ORDER GRANTING MOTIONS FOR
                                                                                                                                         SUMMARY JUDGMENT; DENYING
                                                                         11        v.                                                    MOTION FOR RECONSIDERATION
United States District Court




                                                                              ROSS LUNCEFORD; CHRIS
                               For the Northern District of California




                                                                         12
                                                                              DEWEY; DAVID EYSTER; CITY OF                               (Dkt. 24, 26, 28)
                                                                         13   UKIAH,
                                                                         14                     Defendants.
                                                                                                                        /
                                                                         15
                                                                         16                                              INTRODUCTION
                                                                         17             Plaintiff, a California state prisoner, filed this pro se civil rights case under 42 U.S.C. §
                                                                         18   1983 alleging that defendants violated his constitutional rights during his state court criminal
                                                                         19   proceedings and in police reports. Defendants City of Ukiah and Ross Lunceford, a Ukiah police
                                                                         20   officer, filed a motion for summary judgment, and defendant David Eyster, the Mendocino
                                                                         21   County District Attorney, filed a separate motion for summary judgment. Plaintiff did not file an
                                                                         22   opposition to the motions despite receiving two extensions of time to do so and a warning of the
                                                                         23   potential consequences if he did not. For the reasons explained below, the motions for summary
                                                                         24   judgment are GRANTED. Plaintiff’s motion for reconsideration is DENIED.
                                                                         25                                                  ANALYSIS
                                                                         26   A.        STANDARD OF REVIEW
                                                                         27             Summary judgment is proper where the pleadings, discovery and affidavits show that
                                                                         28   there is "no genuine issue as to any material fact and that the moving party is entitled to
                                                                                   Case 3:19-cv-03934-WHA Document 29 Filed 06/29/20 Page 2 of 4



                                                                          1   judgment as a matter of law." Fed. R. Civ. P. 56. Material facts are those which may affect the
                                                                          2   outcome of the case. A dispute as to a material fact is genuine if there is sufficient evidence for a
                                                                          3   reasonable jury to return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc.,
                                                                          4   477 U.S. 242,248 (1986). The moving party for summary judgment bears the initial burden of
                                                                          5   identifying those portions of the pleadings, discovery and affidavits which demonstrate the
                                                                          6   absence of a genuine issue of material fact. When the moving party has met this burden of
                                                                          7   production, the nonmoving party must go beyond the pleadings and, by its own affidavits or
                                                                          8   discovery, set forth specific facts showing that there is a genuine issue for trial. If the
                                                                          9   nonmoving party fails to produce enough evidence to show a genuine issue of material fact, the
                                                                         10   moving party wins. Celotex Corp.v. Cattrett, 477 U.S. 317, 323 (1986).
                                                                         11          At summary judgment, the judge must view the evidence in the light most favorable to
United States District Court
                               For the Northern District of California




                                                                         12   the nonmoving party: if evidence produced by the moving party conflicts with evidence
                                                                         13   produced by the nonmoving party, the judge must assume the truth of the evidence set forth by
                                                                         14   the nonmoving party with respect to that fact. Tolan v. Cotton, 134 S. Ct. 1861, 1865 (2014).
                                                                         15   B.     DISCUSSION
                                                                         16          Defendants participated in the investigation, arrest, and prosecution of plaintiff for being
                                                                         17   a felon in possession of a gun in 2018. Plaintiff filed a motion to suppress the gun based upon an
                                                                         18   illegal search, which the state court denied. Plaintiff subsequently pleaded guilty and received a
                                                                         19   sentence to state prison. He claims that defendant Lunceford, the arresting officer, lied in his
                                                                         20   testimony at the suppression hearing and in his police report. Lunceford’s alleged lie was that he
                                                                         21   believed that a probationer named Jarod Kidd was at the house where plaintiff was staying, and
                                                                         22   that Lunceford could, therefore, search the house without a warrant. When Lunceford searched
                                                                         23   the house, he found plaintiff’s gun. Plaintiff alleges that Lunceford and the prosecutor,
                                                                         24   defendant Eyster, knew that Mr. Kidd was in fact incarcerated at that time.
                                                                         25          Defendants have shown that plaintiff made the same claims that he makes here in his
                                                                         26   prior lawsuit, France v. City of Ukiah, et al., No. C 19-5969 WHA (PR). There, plaintiff alleged
                                                                         27   the same facts, and he claimed that defendants committed an illegal search, false arrest, and
                                                                         28
                                                                                                                                 2
                                                                                 Case 3:19-cv-03934-WHA Document 29 Filed 06/29/20 Page 3 of 4



                                                                          1   malicious prosecution. Those claims were dismissed under Heck v. Humphrey, 512 U.S. 477,
                                                                          2   486-487 (1994), because if they were proven true, they would necessarily undermine the validity
                                                                          3   of his conviction. Plaintiff argues that he makes different claims here than he did in his prior
                                                                          4   suit. Specifically, he asserts that in the instant suit he claims only that Lunceford (with Eyster’s
                                                                          5   help) committed perjury at the suppression hearing and falsified the police report — by lying
                                                                          6   that he thought Mr. Kidd was at the house where plaintiff was staying. These are not distinct
                                                                          7   claims from those raised in his prior suit. In his prior suit, plaintiff alleged the same lie by
                                                                          8   Lunceford, and he needed to prove it in order to show that the search, arrest and prosecution
                                                                          9   were unconstitutional. Here, if he were to prove the same lie in order to show Lunceford
                                                                         10   perjured himself and falsified the police report, then the search, arrest and prosecution would
                                                                         11   similarly be unlawful. The perjury and falsified report claims are not independent or distinct
United States District Court
                               For the Northern District of California




                                                                         12   claims from the illegal search and arrest claims in plaintiff’s prior suit, but rather are part and
                                                                         13   parcel of such claims. In addition, the perjury and falsified report claims are, like the illegal
                                                                         14   search, arrest and prosecution claims, barred by Heck because proof that of the lie would
                                                                         15   “necessarily” mean that the search was illegal, admission of the gun evidence was error, and
                                                                         16   plaintiff’s conviction for possession of the gun was not valid.
                                                                         17          Plaintiff’s claims were dismissed under Heck without prejudice to bringing them in a new
                                                                         18   civil rights action if his conviction for possession of a gun as a felon was reversed, dismissed,
                                                                         19   expunged, or otherwise invalidated. See id. at 487. Until such time, he may not pursue his
                                                                         20   claims in a federal civil rights action. Defendants are entitled to summary judgment.
                                                                         21          Plaintiff has filed a motion for reconsideration of the Order denying his requests for
                                                                         22   discovery and a third extension of time to oppose summary judgment. Defendants’ summary
                                                                         23   judgment arguments were purely legal and did not require discovery to oppose them, nor could
                                                                         24   such arguments be refuted with additional time or discovery would uncover. Also, plaintiff
                                                                         25   received two extensions of time and four months to file an opposition. He has not shown why he
                                                                         26   needed more. His complaints about restrictions at his prison due to the COVID-19 pandemic are
                                                                         27   irrelevant to the briefing on the instant motions because such restrictions came after he already
                                                                         28
                                                                                                                                 3
                                                                                 Case 3:19-cv-03934-WHA Document 29 Filed 06/29/20 Page 4 of 4



                                                                          1   had four months — from October 2019 to February 2020 — to file his opposition Plaintiff does
                                                                          2   not explain his failure or inability to prepare an opposition in that time. There are no grounds for
                                                                          3   reconsideration.
                                                                          4                                            CONCLUSION
                                                                          5          For the reasons set out above, defendants’ motions for summary judgment is GRANTED.
                                                                          6   The motion for reconsideration is DENIED.
                                                                          7          The clerk shall enter judgment and close the file.
                                                                          8          IT IS SO ORDERED.
                                                                          9
                                                                              Dated: June    29    , 2020.
                                                                         10                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               4
